Citation Nr: 9921581	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-14 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to December 
1990.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts denied the veteran's claim 
for service connection for an acquired psychiatric disorder; at 
the same time, the RO increased the veteran's rating for 
lumbosacral strain from ten percent disabling to 20 percent.  
Following the resolution of a dispute regarding the effective 
date of that increased rating, the veteran has indicated that he 
is satisfied with the RO's resolution of that rating, and has 
withdrawn his appeal concerning that issue.  The veteran 
continues to object to the RO's decision on his psychiatric 
disorder claim, and has filed a timely appeal with the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

1. The veteran was diagnosed with a personality disorder while in 
service.  The
manifestation of this condition ultimately resulted in the 
veteran's discharge from the service.
   
2.  No competent medical evidence has been submitted to suggest 
that the veteran's current psychiatric problems are in any way 
related to service, to include on the basis of in-service 
aggravation of the personality disorder diagnosed in service by 
superimposed disease or injury.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to injury or 
disease incurred or aggravated by active service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Certain 
conditions, including psychoses such as schizophrenia and 
sometimes major depression, will be presumed to have been 
incurred in service if manifested to a compensable degree within 
a prescribed period of time after service, which is one year for 
psychoses.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A preliminary determination that must be made in a case involving 
a claim for service connection is whether the claim is "well 
grounded."  A claim is "well grounded" if it is "plausible 
meritorious on its own or capable of substantiation."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78,81 
(1990).  The initial burden of showing that a claim is well 
grounded, if it is judged by a fair and impartial individual, 
resides with the veteran; if it is determined that he has not 
satisfied his initial burden of submitting evidence sufficient to 
show that his claim is well grounded, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing evidence pertinent to his claim.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 81, 82.  

In order for a claim for service connection to be well grounded, 
there must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  Epps v. 
Gober, 127 F.3d 1464, 1468 (1997); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Evidence showing that a chronic 
condition subject to presumptive service connection, such as a 
psychosis, became manifest to a compensable degree within the 
prescribed on-year period after service may satisfy the nexus 
requirement.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The veteran is able to satisfy the first criterion for a well-
grounded claim.  He has received VA treatment for mental illness 
in the years following his discharge.  This began with treatment 
for depression in 1994, and advanced to treatment in 1996 for a 
psychotic disorder not otherwise specified.  The veteran also was 
treated for alcohol and drug dependence in partial remission that 
same year.  He later was diagnosed with schizophrenia, paranoid 
type, in 1997 and a 1998 VA medical examination revealed that he 
was considerably influenced by hallucinations.  In spite of his 
current psychiatric problems, however, the claim must be denied 
as not well-grounded in the absence of competent medical evidence 
of nexus between the any of the veteran's current psychiatric 
problems and his active military service.  

The Board acknowledges that the veteran was diagnosed with a 
personality disorder while in service, and that the manifestation 
of this condition ultimately resulted in the veteran's discharge 
from the service.  However, that fact provides no basis for a 
grant of service connection in the instant case.  Personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation.  See 38 C.F.R. § 3.303(c) (1998).  
"[Personality] disorders are developmental in nature, and, 
therefore, not entitled to service connection.  Regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the [Schedule for 
Rating Disabilities]. See 38 C.F.R. §§ 4.9, 4.127 (1998).  
Therefore, as a matter of law, there is no compensable rating 
disability."  Beno v. Principi, 3Vet. App. 439, 441 (1992).  
Service connection may be granted, however, in limited 
circumstances if there is medical evidence suggesting that the 
personality disorder at issue has been "aggravated by 
superimposed disease or injury."  See Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995).  However, there is absolutely no medical 
evidence in this case that superimposed disease or injury 
aggravated the in-service personality disorder, or that a current 
disability is the result of such aggravation.

There is otherwise no competent medical evidence of a nexus 
between current psychiatric problems and service.  Even after 
years of receiving treatment, no VA physician has ever associated 
any of the veteran's psychiatric problems with his service in the 
military, and the veteran has neither submitted nor indicated the 
existence of a competent medical opinion on this essential 
element of the claim.  See Grottveit v. Brown, Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81). 

As regards the veteran's problems with alcohol and drug 
dependence, the Board would point out that, effective for claims 
such as this, filed after October 31, 1990, the payment of 
compensation is precluded for any disability determined to be the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs, regardless of whether the claim was based on 
direct service connection, secondary service connection, or on 
the basis that a service-connected disease or injury caused or 
aggravated the disability in question.  See Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-91 (1990) (codified at 38 U.S.C.A. 
§ 1110 (West 1991)).  See also VAOGCPREC 2-97 (Jan. 16, 1997).  A 
recent precedent opinion emphasized that only the payment of 
compensation is prohibited in these types of cases, and not the 
grant of service connection itself, as other benefits may flow 
from a grant of service connection.  See, e.g., Barela v. West, 
No. 97-677 (U.S. Vet. App. July 14, 1998). Thus, while the 
veteran could potentially be granted service connection for 
alcohol abuse and drug dependence to service, as emphasized 
above, there simply is no competent medical evidence to link 
that, or any other current psychiatric disability, to his active 
military service.

Although the veteran alleges that his current psychiatric 
condition is related to his service in the military, he does not 
have the medical expertise or psychiatric training to give a 
competent opinion on the determinative issue of causation.  
Therefore, his allegations in this regard have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board emphasizes that a well grounded claim must be 
supported by evidence, and not just allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for service 
connection for an acquired psychiatric disorder is well grounded, 
VA is under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1469.  Moreover, 
the Board is aware of no circumstances in this case that would 
put VA on notice that any additional relevant evidence may exist 
that, if obtained, would make his claim well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board, like the RO, has denied the veteran's claim on the 
premise that it is not well grounded.  The RO also notified him 
in the June 1998 Statement of the Case (SOC) of the requirement 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on the same 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 382-93 (1994). 
Also, the Board views its (and the RO's) discussion as sufficient 
to inform him of the type of evidence that is necessary to make 
his claim well grounded and warrant full consideration on the 
merits.  See Robinnette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Hence, the VA has met its duty to inform him of the evidence 
necessary to support his claim.  See 38 U.S.C.A. § 5103(a). 

ORDER

As evidence of a well-grounded claim has not been submitted, the 
claim for service connection for an acquired psychiatric 
disability is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

